Citation Nr: 1014198	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  06-01 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for a psychiatric 
disorder, claimed as bipolar disorder.  


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 5, 1978, to August 4, 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In March 2008, the Board remanded the case to the RO for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  

The reopened claim of service connection for a psychiatric 
disorder, claimed as bipolar disorder, is REMANDED to the RO 
via the Appeals Management Center in Washington, DC.


FINDING OF FACT

In a decision dated in September 1986, the Board denied the 
claim of service connection for a psychiatric disorder; the 
additional evidence presented since the Board decision in 
September 1986 is not cumulative of evidence previously 
considered and by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claim of service connection.  


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of service connection for a psychiatric disorder.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2009).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

As the application to reopen the claim of service connection 
for a psychiatric disorder is favorable to the Veteran, no 
further action is required to comply with the VCAA.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural History and Evidence Previously Considered

In a decision in September 1986, the Board denied service 
connection for a psychiatric disorder, on the basis that the 
claimed disability was not shown in service and that a 
psychosis was not manifested within one year of the Veteran's 
separation from service.  

The Board decision in September 1986 is final by operation of 
law, except the claim may be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
3.104, 3.156.  

The evidence of record at the time of the Board decision in 
September 1986 is summarized as follows.  Service records 
show that the Veteran served on active duty from April 5, 
1978, to August 4, 1978.  He was evaluated as normal 
psychiatrically on the entrance physical examination in March 
1978.  On evaluation in April 1978, it was noted that the 
Veteran was very immature and displayed a negative attitude 
toward everything he undertook; the initial impression was no 
psychiatric diagnosis.  

Subsequently, a hospital summary showed that the Veteran was 
admitted in June 1978 due to starvation and dehydration, 
after he went on unauthorized absence by hiding in a deserted 
building.  He was observed in the psychiatric ward and 
diagnoses with schizoid personality.  He was subsequently 
discharged from service in August 1978 by reason of 
unsuitability.  

After service, medical records showed that in a statement, 
dated in August 1984, a private physician, S.M., M.D., noted 
that he initially saw the Veteran in February 1979 at the 
request of the Veteran's parents, and at that time, the 
Veteran was over-active, excited, and paranoid.  The Veteran 
reported that he had suffered a lot while in the service and 
that he had had some bad experiences.  A week later, the 
Veteran was over-talkative, among other things, and 
hospitalization was advised.  Other records show that the 
Veteran was admitted to an inpatient private facility in July 
1981, after his father indicated that the Veteran had been 
decompensating for a month.  It was noted at that time that 
the Veteran had received previous mental health treatment at 
other facilities between March and August 1979.  The 
diagnosis was paranoid schizophrenia.  Further mental 
evaluation resulted in a diagnosis of manic-depressive 
affective disorder (manic), and additional treatment in 
December 1981 showed a diagnosis of bipolar disorder (manic).  

Current Claim to Reopen

As the Board decision in September 1986 is final based on the 
evidence then of record, new and material evidence is 
required to reopen the claim.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claim was received 
in July 2005, the current regulatory definition of new and 
material evidence applies.  

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  

"New and material evidence" can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional pertinent evidence presented since the Board 
decision in September 1986 includes VA records dated in 2004 
and 2005 and statements of the Veteran and his 
representative.  

Analysis

The additional VA records, beginning in February 2004, show 
that the Veteran transferred his medical care from a private 
provider (Parkland Medical Center) to VA.  He was documented 
to be receiving treatment for bipolar disorder at VA.  While 
there is no medical provider who has furnished an opinion 
specifically relating the current bipolar disorder back to 
the Veteran's period of service, it was reported in February 
2004 that in relation to the Veteran's past psychiatric 
history that the onset of mental illness was in 1978 during 
boot camp.  A report of his subsequent history included 
periods of mania, and the Veteran described psychosis during 
mania and admitted to a history of severe depression and 
suicidal ideation in the military.  In March 2004, the 
Veteran reported to VA that he had had a history of mood 
instability ever since military training in 1978 and that 
during service he had experienced severe mood fluctuations 
and was subsequently discharged.  The assessment in March 
2004 was medication primarily outside of VA in recent years 
and history of mood instability since military.    

These medical reports are new and material because they 
relate to the unestablished fact necessary to substantiate 
the claim, that is, medical evidence showing that the Veteran 
has a current diagnosis of a psychiatric disorder, that is, 
bipolar disorder, and that his psychiatric disability may be 
related to his period of service.  

To that end, it is noted that for the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

In this case, the Veteran's statements, in particular 
pertaining to mood instability during and ever since service, 
constitute new and material evidence to reopen the claim.  It 
is recognized that the Veteran is competent to describe 
symptoms of an injury or disease.  See Layno v. Brown, 6 Vet. 
App. 465, 470- 71 (1994) (Lay testimony is competent evidence 
insofar as it relates to symptoms of an injury or illness.).  
Assuming the credibility of his statements, in conjunction 
with the documented symptoms of mental impairment during and 
in the years following discharge from service, there is a 
suggestion of continuity of symptomatology under 38 C.F.R. § 
3.303(b) such that the currently diagnosed mood disorder may 
be related to service.  

As the evidence is new and material, the claim of service 
connection for a psychiatric disorder is reopened.


ORDER

As new and material evidence has been presented, the claim of 
service connection for a psychiatric disorder is reopened, 
and to this extent only the appeal is granted.    


REMAND

Prior to considering the claim of service connection for a 
psychiatric disorder, including bipolar disorder, on the 
merits, further development of the record is necessary to 
comply with VA's duty to assist the Veteran in the 
development of facts pertinent to the claim.  38 C.F.R. § 
3.159.

VA records show that in February 2004 the source of the 
Veteran's financial support was Social Security disability 
income payments.  The file does not contain any records from 
or any determinations by the Social Security Administration.  

Previously, the Board has requested the Veteran to furnish 
authorization for VA to obtain records from Parkland Medical 
Center in Dallas.  The claims file contains many references 
to the Veteran having received treatment at Parkland to 
include in 1979 and in 1981, and in the period prior to 
coming to the VA for medical treatment in 2004.  There are no 
records from Parkland in the file, and there are no private 
records from several providers listed by the Veteran in a 
statement received in October 1984, including Hillside Center 
Hospital (March to April 1979, July to August 1981, and July 
to August 1984), Day Hospital (April to September 1979), 
Routh Street Medical Clinic (July to August 1979), Certa 
Mental Health & Retardation Clinic (September to November 
1979), Lancaster Kiest Mental Health & Mental Retardation 
Clinic (December 1981 to at least October 1984), and Dr. R.S. 
at Elam Medical Clinic (May to June 1984).  

As the record does not contain sufficient competent medical 
evidence to decide the claim, additional evidentiary 
development in the form of a VA examination is therefore 
needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the records of the Social 
Security Administration. 

2.  Ask the Veteran to submit or to 
authorize VA to obtain on his behalf 
records of: 



Parkland Medical Center in Dallas, 
Texas, beginning in 1979; Hillside 
Center Hospital (March to April 1979, 
July to August 1981, and July to August 
1984); 
Day Hospital (April to September 1979); 
Routh Street Medical Clinic (July to 
August 1979); Certa Mental Health & 
Retardation Clinic (September to 
November 1979); Lancaster Kiest Mental 
Health & Mental Retardation Clinic 
(December 1981 to at least October 
1984); and Dr. R.S. at Elam Medical 
Clinic (May to June 1984). 

3.  Afford the Veteran a VA psychiatric 
examination to determine: 

a).  Whether any currently diagnosed 
psychiatric disorder to include bipolar 
disorder is at least as likely as not 
related to the Veteran's symptoms 
during his period of service from April 
5, 1978, to August 4, 1978; or, in the 
alternative, 

b).  Whether any currently diagnosed 
psychiatric disorder was at least as 
likely as not manifested within the 
first post-service year, between August 
4, 1978 to August 4, 1979.

In formulating the opinion, considering 
accepted medical principles pertaining 
to the history, manifestation, clinical 
course, and character of the mental 
disorder, in conjunction with the 
available clinical data, please 
consider the following: 



The service treatment records that show 
that the Veteran was evaluated as 
psychiatrically normal on the entrance 
examination in March 1978, but was 
diagnosed with a schizoid personality 
and discharged as unsuitable in August 
1978; and the post-service diagnosis 
and treatment of various mental 
disorders to include paranoid 
schizophrenia and bipolar disorder (by 
history) in 1981 and bipolar disorder 
in recent VA records.  

The examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation. 

The claims folder must be made 
available to the examiner for review.

4.  After the above development is 
completed, adjudicate the claim.  If the 
benefit remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


